ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-3(g) and Rule 1:20-11 seeking the immediate temporary suspension of STANLEY G. SMITH of PLAINFIELD, who was admitted to the bar of this State in 1970, and good cause appearing;
It is ORDERED that STANLEY G. SMITH is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STANLEY G. SMITH pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that STANLEY G. SMITH be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STANLEY G. SMITH comply with Rule 1:20-20 dealing with suspended attorneys.